internal_revenue_service number release date index number -------- ---------------------- ------------------------------------------- ty ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-145060-14 date date legend shareholder fc1 fc2 country a country b year year year accounting firm advisor month dear ------- ------------------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------- --------------------- ------- ------ ------ ------ --------------------- -------------------------------------------------- -------------- this is in response to a letter dated date submitted by shareholder’s authorized representatives that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc1 the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below plr-145060-14 facts shareholder is a u s citizen and an executive of fc2 a company organized under the laws of country a that operates principally in country b fc1 is a holding_company for shares of fc2 that was organized under the laws of country a in year and has been a passive_foreign_investment_company pfic as defined in sec_1297 since year shareholder acquired shares of fc1 in year shareholder retained accounting firm to prepare all of his u s federal_income_tax returns including his return for year accounting firm is competent to render tax_advice to u s shareholders of foreign_corporations shareholder provided accounting firm all relevant facts and circumstances to prepare his u s federal_income_tax returns at no point before month of year did shareholder become aware that fc1 might be a pfic and thus shareholder was not aware of the possibility of making a qef election with respect to fc1 shareholder became aware that fc1 might be a pfic in month of year when the finance department of fc2 advised shareholder that fc1 might be a pfic once shareholder became aware of the possibility that fc1 was a pfic shareholder sought advice from advisor about the implications of ownership of shares in a pfic advisor provided shareholder with advice about the implications of owning shares in a pfic the availability of a retroactive qef election and the mechanics and benefits of making such an election shareholder has submitted an affidavit signed under penalties of perjury which describes the events that led to the failure to make the qef election with respect to fc1 by the election due_date including the role of accounting firm shareholder also submitted an affidavit from advisor signed under penalties of perjury corroborating the statements made by shareholder shareholder represents that as of the date of this request_for_ruling the pfic status of fc1 has not been raised by the internal_revenue_service irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc1 for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the plr-145060-14 pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the irs raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc1 for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-145060-14 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kristine crabtree assistant to the branch chief branch international cc
